I concur in the majority opinion as to the insufficiency of the second plea. The plea is not clear that Mrs. Cantey did not appear before the officer taking the acknowledgment of the deed of conveyance, but only that she did not appear before him separately and apart from her husband. Non constat she appeared before him with her husband. If she did, the jurisdiction of the officer *Page 918 
was established and the certificate of acknowledgment as to her becomes unimpeachable in the absence of averments of fraud or duress. Shear v. Robinson, 18 Fla. 379; Flowers v. Schenck,110 Fla. 256, 148 Sou. Rep. 581.
I expressed that view in a dissenting opinion in the case of Smith v. McEwen, 119 Fla. 588, 161 South. Rep. 68.
In Flowers v. Schenck, supra, I expressed the view that while the plea was sufficient in its averments as to the nonappearance of the married woman before the officer, the decree should nevertheless be affirmed because the plea not having been verified and not bearing the certificate of counsel as the rule required, was an outlaw not entitled to be filed and should have been ignored.
 *Page 129